          Case 1:20-cv-04443-AT-KHP Document 7 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       06/25/2020
 ROCCO TALARICO, JR.

                               Plaintiff,
                                                                 20-CV-4443 (AT) (KHP)
                       -against-
                                                                 ORDER OF SERVICE
 CONSOLIDATED EDISON COMPANY OF NY,
 and DR. ELENA BRUCK MD,

                               Defendants.

KATHARINE H. PARKER, United States Magistrate Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendants Consolidated Edison

Company of NY and Dr. Elena Bruck. Plaintiff is directed to serve the summons and complaint

on each Defendant within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.
            June 25, 2020
 Dated:
           New York, New York

                                                          KATHARINE H. PARKER
                                                         United States Magistrate Judge
